[Cite as State v. Mukha, 2018-Ohio-4918.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                          C.A. No.       18AP0019

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
VIKTOR MUKHA                                           WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2018 TR-D 000884

                                DECISION AND JOURNAL ENTRY

Dated: December 10, 2018



        SCHAFER, Presiding Judge.

        {¶1}    Defendant-Appellant, Viktor Mukha, appeals his conviction in the Wayne County

Municipal Court for failure to control a motor vehicle. For the reasons that follow, we affirm.

                                                  I.

        {¶1}    On January 31, 2018, Trooper Jeremy Parks was dispatched to the scene of a

single-vehicle collision involving a commercial semi-truck and trailer (the “vehicle”) on State

Route 85 in Green Township, Ohio. At the scene, Trooper Parks identified Mr. Mukha as the

operator of the vehicle and spoke with him regarding the accident. Trooper Parks investigated

the scene with the vehicle resting in a ditch along the side of the road just before the intersection.

Trooper Parks cited Mr. Mukha for failure to control in violation of R.C. 4511.202, a minor

misdemeanor.

        {¶2}    Mr. Mukha entered a plea of not guilty to the offense. The matter proceeded to a

bench trial on March 13, 2018. Trooper Parks and Mr. Mukha each testified at the trial. The
                                                2


trial court issued the judgment entry that same day, finding Mr. Mukha guilty and entering a

judgment of conviction. Mr. Mukha timely appealed his conviction, presenting one assignment

of error for our review.

                                               II.

                                     Assignment of Error

       There was no evidence introduced that would establish that [Mr. Mukha]
       failed to control his vehicle.

       {¶3}    In his sole assignment of error, Mr. Mukha challenges his conviction for failure to

control his vehicle. Mr. Mukha does not explicitly articulate the basis for his argument, nor does

he indicate the applicable standard of review. However, Mr. Mukha’s argument—that the State

presented no evidence to show that he failed to control his vehicle—sounds in sufficiency. See

State v. Hayes, 9th Dist. Summit No. 26388, 2013-Ohio-2429, ¶ 9 (“An argument that the State

failed to prove one of the elements of a crime is one sounding in sufficiency, not weight.”).

Accordingly, this Court will consider whether Mr. Mukha’s conviction is supported by the

sufficiency of the evidence.

       {¶4}    A challenge to the sufficiency of a criminal conviction presents a question of law,

which we review de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In carrying out

this review, our “function * * * is to examine the evidence admitted at trial to determine whether

such evidence, if believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

After such an examination and taking the evidence in the light most favorable to the prosecution,

we must decide whether “any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” Id.
                                                 3


        {¶5}     In his brief, Mr. Mukha asserts that while he was operating the vehicle “[t]here

was nothing wrong with the road, and he was not impaired.” He argues that he “had every

reason to go off the road, because traffic was up ahead, and he drove defensively to avoid

contact.” Mr. Mukha contends that this evidence is not sufficient to support a conviction for

failure to control.

        {¶6}     R.C. 4511.202 provides that:

        (A) No person shall operate a motor vehicle, trackless trolley, streetcar,
        agricultural tractor, or agricultural tractor that is towing, pulling, or otherwise
        drawing a unit of farm machinery on any street, highway, or property open to the
        public for vehicular traffic without being in reasonable control of the vehicle,
        trolley, streetcar, agricultural tractor, or unit of farm machinery.

        (B) Whoever violates this section is guilty of operating a motor vehicle or
        agricultural tractor without being in control of it, a minor misdemeanor.

Thus, the State must prove three elements to establish that Mr. Mukha violated R.C. 4511.202:

(1) he operated a motor vehicle, (2) on a street, highway, or property open to the public for

vehicular traffic (3) without being in reasonable control of the vehicle.

        {¶7}      Trooper Parks testified that, in speaking with Mr. Mukha regarding the accident,

Mr. Mukha explained “that he was coming upon the intersection, seen a car that was stopping

and he applied the brakes and he lost control and he ended up going off the left side of the road

and struck a ditch.” Pursuant to his investigation, Trooper Parks observed the scene of the

accident.      Based on his observations, he testified “[t]he semi-truck had been traveling

northbound and the black skid marks from the truck started just south of the intersection and

went off the left side of the road, which would be the west side of the road and struck a ditch,

just right at the intersection.” Trooper Parks attributed the skid marks to the tandem tires of Mr.

Mukha’s vehicle. According to Trooper Parks, the weather conditions were clear and sunny at
                                                4


that time and the road was free of ice. Trooper Parks testified that Mr. Mukha did not indicate

any mechanical issues with the vehicle.

       {¶8}    At trial, Mr. Mukha testified and described the events as follows:

       A. Yeah, uh, the, everything was clear and the visibility was pretty good in front
          of me and I saw the, the car was staying in the, making the left turn. He was
          pacing the upcoming traffic or car, yeah. I started braking but the, I felt
          something, not good, or I, now I can’t to say for one hundred [percent] that it
          was slippery or the brakes didn’t work properly but, um.

       Q. Did you feel anything funny with the brakes?

       A. Yes, yeah, something, something was, something unusual happened, I don’t
          know what, but something unusual happened when I was, it’s hard to explain
          but, second and probably, it’s my reaction when your truck, car or truck
          doesn’t stop when you automatically push the brake, yeah, everybody does
          that, problem [inaudible] did that and I later couldn’t control my vehicle and it
          jack-knifed.

Mr. Mukha testified he owned the truck, but not the trailer attached to it at the time of the

accident. He testified that he was sure the brake in the truck was working because they observed

the skid marks on the blacktop. However, Mr. Mukha felt that there might have been an issue

with the trailer. When trial counsel inquired as to whether Mr. Mukha had jerked the wheel or

anything to make the vehicle lose control, Mr. Mukha said, “Yeah, probably, I’m not one

hundred percent *** [.]” Mr. Mukha was unable to articulate exactly what happened.

       {¶9}    The State presented evidence to show that, as he attempted to brake and slow the

vehicle while approaching traffic at the upcoming intersection, Mr. Mukha lost control of his

vehicle, veered off the road, and ended up in a ditch along the side of the road. Viewing this

evidence in a light most favorable to the prosecution, “we conclude that a reasonable trier of fact

could have properly found that, pursuant to R.C. 4511.202, Mr. [Mukha] failed to maintain

reasonable control of his vehicle.” State v. Gabriel, 9th Dist. Medina No. 14CA0005-M, 2014-
                                                 5


Ohio-5387, ¶ 11. The trial court did not err in concluding that Mr. Mukha violated R.C.

4511.202.

       {¶10} Additionally we note that Mr. Mukha implies in the conclusion section of his brief

that the State presented no evidence to show a failure to control because “when the evidence

shows that the driver was in control of the vehicle and made a conscious effort to avoid danger,

this is not a failure to control[.]” To the extent that this might be construed as a challenge to the

manifest weight of the evidence, it is not appropriate to combine a sufficiency argument and a

manifest weight argument within a single assignment of error. State v. Vicente-Colon, 9th Dist.

Lorain No. 09CA009705, 2010-Ohio-6242, ¶ 20. Moreover, “[Mr. Mukha] did not challenge the

persuasiveness of any of the State’s evidence, did not direct this Court to conflicting evidence or

credibility issues in the testimony, and did not otherwise attempt to explain how the judge

allegedly lost his way.” State v. Vanest, 9th Dist. Summit No. 28339, 2017-Ohio-5561, ¶ 34.

“‘Because [Mr. Mukha] has not developed an argument to support his manifest weight challenge,

we decline to conduct a manifest weight analysis.’” State v. Shannon, 9th Dist. Lorain No.

13CA010517, 2015-Ohio-438, ¶ 25, quoting State v. Auerswald, 9th Dist. Medina No.

11CA0053-M, 2013-Ohio-742, ¶ 50.

       {¶11} Mr. Mukha’s sole assignment of error is overruled.

                                                III.

       {¶12} We overrule Mr. Mukha’s assignment of error, and affirm the judgment of the

Wayne County Municipal Court.



                                                                               Judgement affirmed.
                                                 6




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

PETER HORVATH, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.